Case 7:19-cv-07270-VB Document 25 Filed 06/04/20 Page 1of1

hae
iN A

[pee
USDC §o

 

 

 

 

 

UNITED STATES DISTRICT COURT | BOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
seen cere sence ere enn nnnnenn =-X DOC# gg
QUENTIN STARKES, DATE FILED: <f4 ode

Plaintiff, : ST a

ORDER
Vv.
19 CV 7270 (VB)

C.0. BYRD; C.O, NIEVES (Shield #1748); and
C.O. WAAL RIVERA (Shield #1725),
Defendants.

Plaintiff, proceeding pro se and in forma pauperis, brings this civil rights action against
defendants Correctional Officer (““C.O.”) Byrd, C.O. Nieves, and C.O. Waal Rivera. (Doc. #2).

On March 31, 2020, defendants moved to dismiss plaintiff's amended complaint, and
mailed to plaintiff copies of the motion and supporting documents. (See Doc. #20).

Plaintiff's opposition to the motion was due April 17, 2020. See Fed. R. Civ. P. 6(d);
Local Civil Rule 6.1(b). Plaintiff failed to oppose the motion by April 17 or seek an extension of
time in which to do so.

By Order dated April 29, 2020, the Court sua sponte extended to May 20, 2020,
plaintiff's time to oppose the motion to dismiss. (Doc. #23). The April 29 Order warned
plaintiff, in bold and underlined font, that if plaintiff failed to respond to the motion by May 20,
the motion would be deemed fully submitted and unopposed. (Id.).

To date, plaintiff has failed to file an opposition to the motion or seek an extension of
time in which to do so.

Accordingly, the Court deems the motion fully submitted and unopposed, and will
consider the motion in due course.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

 

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: June 4, 2020
White Plains, NY SO ORDERED;

\Junf

Vincent L. Briccetti
United States District Judge

  

 

 

 
